internal_revenue_service department of the treasury index numbers washington dc number release date person to contact telephone number refer reply to cc dom corp 5-plr-109740-98 date distributing controlled a b c d e trust business f business g h j state x dear this is in reply to your letter dated date requesting rulings on the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated october november december december and date the information submitted for consideration is summarized below distributing is an accrual basis state x corporation engaged in business f and business g directly and through controlled_subsidiaries a is distributing’s chairman a’s son d serves as chief_executive_officer of distributing following the death of a’s wife b in and pursuant to a testamentary_trust the trust created by b’s will all of a’s and b’s distributing shares were transferred to the trust for the benefit of a and the lineal_descendants of b a and an independent third party are the trustees of the trust b’s will directs that upon a’s death the trust assets are to be divided into equal shares for the benefit of b’s living children currently c and d to achieve this goal the will specifies that d’s share will receive all of the distributing stock held by the trust and c’s share will receive other assets equal in value to the trust’s distributing stock the shares will constitute separate trusts and the assets underlying each share will then be distributed to the appropriate beneficiary distributing has issued and outstanding j shares of common_stock which are held in the following proportions shareholder percentage trust d e d’s son controlled was formed in state x on date h to effectuate the proposed transaction all of the outstanding controlled stock is held by distributing controlled will be an accrual basis corporation engaged in business f and business g financial information has been submitted which indicates that each of distributing’s business f and business g has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years since c has investigated concerns of mismanagement of the trust assets by a and d c also filed suit against a d and the co-trustee of the trust alleging that the defendants mismanaged the trust assets thereby reducing distributing’s value to the detriment of c the taxpayer has provided evidence showing that c’s litigation has adversely affected distributing’s business operations the taxpayer has also demonstrated that terminating the trust at this time is not feasible in settlement of the litigation distributing proposes the following transaction i trust will create two sub-trusts the d sub-trust and the c sub-trust c will appoint an independent_trustee to administer the c sub-trust the sub-trusts will operate independently of each other trust will transfer percent of the distributing stock to the d sub-trust and percent to the c sub-trust upon a’s death the assets held by the c sub-trust are to be distributed to c or her descendants and the assets held by the d sub-trust are to be distributed to d or his descendants ii distributing has transferred certain business f and business g assets subject_to related liabilities to controlled in exchange for controlled stock an investment_credit determined under sec_46 has not been and will not be claimed with respect to any property transferred by distributing to controlled iii distributing will distribute all of the controlled stock to the c sub-trust in exchange for all of the c sub-trust's distributing stock the following representations have been made in connection with the proposed transaction a b c the fair_market_value of the controlled_corporation stock and other consideration to be received by each shareholder of the distributing_corporation will be approximately equal to the fair_market_value of the distributing_corporation stock surrendered by the shareholder in the exchange no part of the consideration to be distributed by the distributing_corporation will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation the five years of financial information submitted on behalf of the distributing_corporation is representative of the corporation's present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted d e f g h i j k the five years of financial information submitted on behalf of the controlled_corporation is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted following the transaction the distributing and controlled corporations will each continue independently and with its separate employees the active_conduct of its share of the integrated activities of the business conducted by the distributing_corporation prior to consummation of the transaction the distribution of the stock of the controlled_corporation is carried out for the following corporate business_purpose to resolve a dispute adversely affecting the business of the distributing_corporation the distribution of the stock of the controlled_corporation is motivated in whole or substantial part by this corporate business_purpose the distributing_corporation is not an s_corporation within the meaning of sec_1361 and there is no plan or intention by the distributing or controlled_corporation to make an s_corporation_election pursuant to sec_1362 there is no plan or intention by the shareholders or security holders of the distributing_corporation to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either the distributing or controlled_corporation after the transaction there is no plan or intention by either the distributing_corporation or the controlled_corporation directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either the distributing or controlled_corporation to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business the total adjusted bases and the fair_market_value of the assets transferred to the controlled_corporation by the distributing_corporation each equals or exceeds the sum of the liabilities assumed by the controlled_corporation plus any liabilities to which the transferred assets are subject l m n o p q r the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred the distributing_corporation neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction no intercorporate debt will exist between the distributing_corporation and the controlled_corporation at the time of or subsequent to the distribution of the controlled_corporation stock immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further the distributing corporation's excess_loss_account if any with respect to the controlled_corporation stock will be included in income immediately before the distribution see sec_1_1502-19 payments made in connection with all continuing transactions if any between the distributing and controlled corporations will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length no two parties to the transaction are investment companies as defined in sec_368 and iv the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either the distributing or controlled_corporation or stock possessing percent or more of the total value of all classes of stock of either the distributing or controlled_corporation based solely on the information submitted and representations set forth above we hold as follows the transfer by distributing to controlled of business f and business g assets described above solely in exchange for stock of controlled and the assumption of certain liabilities followed by the distribution of the controlled stock to the c sub-trust as described above will be a reorganization within the meaning of sec_368 of the code distributing and controlled will each be a party to a reorganization within the meaning of sec_368 no gain_or_loss will be recognized to distributing upon the transfer of assets subject_to liabilities to controlled in exchange for controlled stock as described above sec_361 and sec_357 no gain_or_loss will be recognized to controlled on the receipt of business f and business g assets in exchange for controlled stock sec_1032 the basis of the assets received by controlled will be the same as the basis of such assets in the hands of distributing immediately prior to the transfer sec_362 the holding_period of each business f and business g asset received by controlled from distributing will include the period during which that asset was held by distributing sec_1223 no gain_or_loss will be recognized to the c sub-trust upon the exchange of distributing stock for stock in controlled sec_355 no gain_or_loss will be recognized to distributing upon the distribution of all of the controlled stock as described above sec_361 the basis of the controlled stock in the hands of the c sub-trust will in each instance be the same as the basis of the distributing stock surrendered in exchange therefor sec_358 the holding_period of the controlled stock received by the c sub-trust will in each instance include the holding_period of the distributing stock surrendered in exchange therefor provided that such stock is held as a capital_asset on the date of the exchange sec_1223 as provided in sec_312 of the code proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_1 a of the regulations no opinion is expressed concerning the federal income or estate_tax consequences of any modification to the trust or the transfer of assets to the c and d sub-trusts in addition no opinion is expressed concerning the federal_income_tax treatment of the proposed transactions under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above rulings temporary or final regulations pertaining to one or more of the issues addressed in this ruling letter including regulations under sec_358 have not yet been adopted therefore this ruling will be modified or revoked if adopted temporary or final regulations are inconsistent with any conclusions in the ruling see section dollar_figure of revproc_98_1 1998_1_irb_7 however when the criteria in section dollar_figure of revproc_98_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer assistant chief_counsel corporate sincerely yours by debra carlisle chief branch
